Citation Nr: 1550056	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for left knee injury.

2.  Entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

With respect to the reopened claim for service connection for left knee disability, given that the RO has already considered the claim on the merits-as indicated in a September 2013 Supplemental Statement of the Case-the Board does not find any prejudice to the Veteran in proceeding with a decision on the merits in this matter. See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

While the Veteran requested a Travel Board hearing on his VA Form 9, Substantive Appeal, he failed to report to a hearing scheduled in August 2015.  He has not indicated a reason for his failure to report or requested rescheduling.  Accordingly, the Board will proceed with a decision as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d).

The Board acknowledges that the last few VA communications to the Veteran have been returned as undeliverable, including a July 2015 letter informing the Veteran of the date and time of his hearing.  However, the Veteran has not provided any information regarding his address and there is no recent communication from the Veteran of record.

The Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street and his cooperation is required for proper development of his claim. See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

For the foregoing reasons, the Board will proceed with a decision in this appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The RO denied service connection for left knee injury in an unappealed February 1979 rating decision. 
 
 2. The evidence received since the February 1979 rating decision relates to an unestablished fact necessary to substantiate the claim for left knee disability.

3.  A left knee disability did not manifest in service and is not attributable to service; arthritis of the left knee did not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

1. The February 1979 rating decision denying the claim for service connection for left knee injury is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  As new and material evidence has been received, the claim for service connection for left knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for left knee injury, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the reopened claim, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the July 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran acknowledges has not been afforded a VA examination with respect to his claim for service connection for left knee disability on appeal.  

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

The Board finds that referral of the claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. 

There is no acceptable evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).
 
For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Application to Reopen

The RO denied service connection for left knee injury in a February 1969 rating decision.  At that time, the evidence of record consisted of the Veteran's service treatment records, VA treatment records dated in 1979, and a 1979 VA hospitalization report documenting treatment of depressive neurosis.  The RO denied the claim, noting that the claimed left knee injury was not shown by the evidence of record.

The Veteran was notified of the February 1969 rating decision and of his appellate rights in a letter that same month letter.  The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in July 2009. In order to reopen a claim which has been denied by a final decision, there must be new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The added evidence includes additional VA treatment records, VA examination reports, and various written statements from the Veteran.

VA treatment records include an October 2006 treatment report noting complaint of left knee pain and x-ray documenting osteoarthritis of the knee.  

These records also reflect that he underwent left knee total arthroplasty in May 2008 with a pre-operative diagnosis of degenerative joint disease.  

He was diagnosed with left knee total arthroplasty on VA examination in July 2009.

The additional evidence received since the February 1969 rating decision relates to existence of chronic left knee disability and pathology, an unestablished fact necessary to substantiate the claim. The Board finds that the evidence is new and material.  It is not duplicative or cumulative of evidence previously of record, as the previous evidence did not demonstrate chronic left knee disability.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection a left knee injury are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 



III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the left knee.  While he was seen for a twisting injury of the right knee in February 1973, no complaints regarding the left knee were noted.  X-rays were negative and he was assessed with resolving traumatic effusion in April 1973.  A report of medical history in April 1973 reflects that the Veteran endorsed trick or locked knee and it was noted that he locked his knee 2 months prior.  An April 1973 examination report indicates that the Veteran wore a right knee brace and that his traumatic effusion was resolving.  Again, no complaints regarding the left knee were noted.  On discharge examination in July 1974, the lower extremities were noted to be normal, and the Veteran denied trick or locked knee on report of medical history at discharge.

Following the Veteran's discharge from service, a June 1997 VA medical certificate indicates that the Veteran presented with a history of left knee pain and swelling for 2 weeks.  The knee was wrapped and he was instructed to elevate the knee as much as possible to reduce swelling.

A July 1997 treatment report notes that the Veteran had a history of mild left knee degenerative joint disease and presented with pain out of proportion and not responding to medication.  He reported that he injured his knee in 1972 and had recurrent episodes of knee pain since.  These episodes usually lasted 6 months at a time and resolved spontaneously.  An x-ray of the knee revealed some effusion but was otherwise unremarkable.  He was assessed with patellofemoral syndrome.

On VA treatment in April 1998, the Veteran endorsed left knee pain and swelling since 1972.  He was assessed with mild degenerative joint disease of the left knee.  

A May 2000 VA treatment report notes a history of left knee degenerative joint disease.

On VA general medical examination in March 2006, after physical examination and x-ray, the examiner diagnosed bilateral osteoarthritis of the knees.  

A July 2006 VA treatment report notes that the Veteran complained of his legs "jumping" during the night and increased knee joint pain for the past 2 weeks.

On October 2006 VA orthopedic consult, the Veteran endorsed a history of left knee pain for about 2 months.  He was afforded an x-ray and diagnosed with osteoarthritis of the knee.

A March 2007 VA treatment report indicates that x-rays showed bilateral medial compartment degenerative joint disease.

An April 2008 VA orthopedic surgery history and consult notes a 2 year history of left knee pain.  

The Veteran subsequently underwent left knee total arthroplasty in May 2008.

A July 2009 VA examination reveals an impression of left knee total knee arthroplasty.

A May 2012 VA treatment report indicates that the Veteran expressed his need for a letter linking his knee surgery with his injury in the military.  He stated that he broke his leg and was casted at that time, but the military could not find his records.

VA treatment records include a July 2012 entry noting that the Veteran requested a letter from a VA physician in support of his left knee claim.  A VA physician called the Veteran, and he stated that he injured the left knee in service and had fluid on the knee. She noted that she did not know if his current left knee disability was associated with military injury, but would write a letter in support of his claim.

The July 2012 letter from the physician notes that the Veteran underwent left knee total arthroplasty in May 2008 for severe bicompartmental osteoarthritis.  She indicated that he had a history of injury and fluid on the knee in the military.

An August 2012 VA treatment entry notes that the Veteran received the July 2012 letter, and requested that the treatment provider put something in writing stating "current left knee condition is least likely as not a result of the injury in service." A note from the VA physician who provided the July 2012 letter indicated that she reiterated that this could not be done since she did not have access to his service treatment records and did not know what the injury was in service.

In this case, while the record reflects current left knee disability and disease, the Board finds that service connection for the disability is not warranted.

The record does not document any left knee complaints until 1997, with a history of degenerative changes noted. The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Here, left knee disability, to include arthritis, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation. 38 C.F.R. § 3.303.  Rather, whenever examined the left lower extremity was normal and he denied pertinent pathology related to the left knee.  While treated for right knee complaints in service, no symptomatology pertaining to the left knee is indicated.  

Moreover, none of the probative evidence of record supports a finding that the Veteran's current left knee disability is related to service.

The Board has considered the 1997 VA treatment records noting a history of left knee injury in 1972 and continued symptoms since that injury, as well as the VA physician's statement to the effect that the Veteran had a history of injury and fluid on the knee in the military. However, the notations and statements are based on the Veteran's self-report and the treatment providers did not give an opinion as to whether the Veteran's left knee complaints were related to service or any rationale or reasoning to suggest that they believed that the right knee disability is related to service. In fact, the VA physician specifically indicated that she could not offer such an opinion. Such information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Even if the statements are considered medical evidence, the lack of reasoning renders these notations to be of minimal probative value.  Moreover, such opinion is based upon an inaccurate factual predicate (as discussed below).

Moreover, the Veteran's service treatment records simply do not confirm a history of left knee injury as reported by the Veteran; rather, these records document right knee injury.  Even if the Board were to find that such statements constitute an opinion in support of the Veteran's claim, the revised recounting is not credible, and a medical opinion based upon an inaccurate history to be equally inaccurate. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Board has also considered Veteran's report that he has experienced left knee symptoms related to injury incurred in service.  The Board acknowledges Veteran is competent to report symptoms present and past.  See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006). In this case, the Board finds that the Veteran's assertions of left knee-related symptoms in and since service are not credible.

Left knee complaints or a left knee disability were not "noted" in the Veteran's service treatment records.  Nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity.  Furthermore, the separation examination revealed normal findings.  

Moreover, while the Veteran related a history of complaints dating to 1972 when seeking treatment in 1997 and 1998, subsequent treatment records reflect that when the Veteran sought treatment again in 2006, he did not report a history of left knee complaints since service.  VA treatment records dated from 2006 do not note history of left knee disability since service until 2012, when the Veteran attempted to procure a statement in support of his claim.

With respect to the identification of arthritis, there is no indication that the disease first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest in 2006, with notation of degenerative joint disease noted in 1997 without x-ray confirmation.  Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his left knee disability is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disability and service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left knee disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection for left knee injury is granted.

Entitlement to service connection for left knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


